Title: From George Washington to Colonel Otho Holland Williams, 11 June 1779
From: Washington, George
To: Williams, Otho Holland


        
          Sir
          Smiths Clove [N.Y.] June 11th 1779
        
        I have just received your favor of this date, and for the reasons you offer for continuing the detachment a longer time than was intended I shall readily consent to it—but instead of its drawing provision from the Fort, I shall direct the Commissay here, to afford the necessary supply; and you may depend on having it with you in proper time—I inclose you a letter written yesterday, which you will communicate as well as yr instructions to the Officer who may relieve you. Yrs &c.
        
          G. W——
        
      